Citation Nr: 1113563	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-10 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions of the RO in St. Louis, Missouri, which denied service connection for MS.  

In the March 2009 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  The Veteran withdrew the request in a May 2009 submission.  Accordingly, the Board will proceed to adjudicate the Veteran's appeal.  38 C.F.R. § 20.704(d) (2010).


FINDING OF FACT

The Veteran's MS was not present during active duty, was not manifest to a compensable degree within seven years of such service, has not been continuously present since active service, and is not due to or related to any incident of service.


CONCLUSION OF LAW

The Veteran's MS was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, an October 2006 letter fully satisfied these duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to her claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a 2007 medical examination to obtain an opinion as to whether her MS was present during service or was related to her complaints of fatigue, weakness and mental problems.  The examiner concluded that the evidence was too vague to opine whether the MS was at least as likely as not present during service or was related to her complaints in the intervening years.  As will be discussed in greater detail below, this opinion was rendered by a medical professional following a thorough examination and interview of the Veteran.  The claims file was not available to the examiner.  While helpful, review of the claims file is not necessary to offer a competent and probative opinion.  See Nieves-Rodriguez, at 303-304.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The Board notes that the medical evidence of record is largely comprised of the same VA treatment records that were available to the examiner.  The Veteran's private treatment records begin in December 2000, beyond the presumptive window, and they are not retrospective in nature.  The Veteran's service treatment records do not reflect diagnosis or treatment for MS and contain similar complaints of fatigue to those reported by the Veteran to the examiner.  Thus, the factual background relied upon the examiner is substantially identical to that provided by the claims file.  The Board finds that failure to review the claims file in this case does not render the examination report inadequate.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that she has MS that begun during her period of active service or was manifest to a compensable degree within seven years of separation from service.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the alternative, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and multiple sclerosis becomes manifest to a degree of 10 percent within 7 years from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Here, the Veteran has been diagnosed with probable MS through VA in 2004.  The Veteran was seen beginning in July 2004 for evaluation of dizzy spells and one presyncopal event.  The Veteran indicated that the dizzy spells were recurrent since March 2004.  An MRI was conducted which found increased T2 foci in subcortical and deep white matter likely representing demyelination or less likely small vessel ischemic changes.  A September 2004 head CT scan showed an ill defined hypodensity of the left parietal lobe suggestive of an ischemic vs. demyelinating lesion.  The element of a current disability is well established.  The Board notes that there is a question of the appropriate diagnosis as MS or not, but will assume for the purposes of this decision that MS is the disability diagnosed.

The Veteran contends in her statements that, in essence, she began suffering from MS during service.  She states that she began having trouble with fatigue, persistent weakness and decreasing mental acuity since that time.  The Veteran's friend A.W. submitted an October 2006 statement endorsing that these problems had persisted in the years since the Veteran's separation from service.  

With respect to the Veteran's contentions that she has experienced fatigue, persistent weakness and decreasing mental acuity since service, the Board observes that she is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  

The Veteran is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Veteran presents lay evidence that she has symptoms similar to those produced by MS that have been continuous since service.  A significant medical question remains, however, in that the Veteran is not competent to tie these symptoms to MS.  See Jandreau.  

In addition to the Veteran's lack of competence to offer medical evidence, the Veteran's records show that the complained of symptoms may be attributable to another disorder.  

The Veteran's service treatment records show some of her complaints.  In April 1990, the Veteran was evaluated for several complaints, including chronic fatigue.  The Veteran was given a halter monitor and found to have mitral valve prolapse.  The doctor thought that not all of the Veteran's complaints were related to the valve problem, but wanted to rule out thyroid disorder and anemia as well.  The Veteran was seen for complaints of fatigue in May 1990.  The doctor indicated that the symptoms were not an organic pathology, but due to poor conditioning.  In April 1991, the Veteran was evaluated for body aches, runny nose, ear pain and was considered to have otitis media.  The Veteran was also placed on a course of INH for tuberculosis, but no tuberculosis was discovered in April 1991.  The Veteran was seen for chest pain and shortness of breath on exertion in May 1991.  The Veteran was referred to the cardiology service for mild valvular disease.  The cardiology note indicates that the Veteran had a six year history of chest pain and dyspnea on exertion.  The chest pain was thought to be noncardiac and well tolerated.  The Veteran was also seen in October 1991 for malaise and difficulty swallowing.  Related records show that the Veteran had jugular adenopathy and a possible upper lobe thyroid mass or node.  The Veteran denied change or loss of vision and abnormal fatigue in April 1992, but endorsed trouble focusing her eyes in May 1992.  

Following her separation from service, the Veteran sought service connection for a thyroid condition, and appeared to contend at that time that she suffered fatigue and weakness due to that condition.  That claim was denied in March 1994.  The Veteran had continued problems with her thyroid throughout the 1990s.  Her VA treatment records show that in 1996, the Veteran underwent a left thyroid lobectomy.  The Veteran had additional treatment in 1999 for Hashimoto's thyroiditis.  Her current VA treatment records show a history of hypothyroidism.  Under Diagnostic Code 7903, hypothyroidism is rated based in part on fatigability, mental sluggishness, muscular weakness, mental disturbance including dementia, slowing of thought, and depression, and sleepiness.  Thus, the Veteran has a separate disorder capable of producing similar symptoms and that problem appears to have been present in the years following service.  Neither the Veteran nor the Board is capable of resolving the medical question in this case.

Additionally, the Veteran's private treatment records show treatment for headaches in December 2000, right side neck pain with fatigue and weakness in October 2001, further headache in January and December 2002.

The Veteran was seen for a July 2007 VA examination on this claim.  The examiner conducted a thorough review of the Veteran's computerized VA treatment records.  He also recorded a thorough history from the Veteran which contains her pertinent complaints.  The examiner noted that the Veteran had multiple MRIs which did not distinguish MS from ischemic changes and that the diagnosis was appropriately possible MS vs. undefined neurological syndrome.  Brain findings were not specific for MS.  The examiner indicated that the Veteran's complaints, fatigue, aches, pains, cephalgia, and trouble focusing her vision were too nonspecific to attribute to MS.  The examiner concluded that connecting these complaints with MS would be speculative.  The examiner indicated that MS is thought to be an autoimmune disorder and that it was unlikely that an inservice event, injury, disease or treatment for aches, pains, cephalgia, and focusing deficit could cause MS.

Based on this evidentiary posture, the Board finds that the Veteran's MS was not present during service and has not been continuous since service.  The Veteran alleges the presence of symptoms that could be due to MS since service.  However, the Veteran is not competent to attribute those symptoms to MS.  The Veteran also has a co-morbid thyroid condition which can produce similar symptoms.  The only medical opinion of record could not relate the complained of symptoms to MS.  Furthermore, the medical opinion could not relate the MS to any incident of service, to include her in-service treatment for aches, pains, cephalgia, and focusing deficit.  Accordingly, the Board finds that service connection is not warranted on a direct basis.  See Hickson.  

Similarly, the Board finds that the Veteran was diagnosed with MS in 2004, more than seven years after separation from service.  The Veteran contends that her MS symptoms have been present all along; however, the Veteran is not competent to attribute those complaints to MS.  Furthermore, her VA treatment records show that the brain MRIs followed recent onset dizzy spells in 2004.  The Veteran's private treatment records show treatment for headaches in December 2000, right side neck pain with fatigue and weakness in October 2001, further headache in January and December 2002.  There is no indication that these problems were related to MS either.  Even if they were, each is after more than seven years from separation from service in July 1993.  Thus, the Board finds that the Veteran's MS was not manifest to a compensable degree within seven years of service.  Service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for multiple sclerosis is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


